Citation Nr: 0208904	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  00-17 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for 
myelogenous leukemia, claimed as due to Agent Orange 
exposure, will be the subject of a later decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from February 
1963 to January 1966.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In an April 2000 rating decision, the 
veteran's claim of entitlement to service connection for 
myelogenous leukemia, claimed as due to Agent Orange 
exposure, was denied.  By a separate rating decision, dated 
in December 2000, the RO granted the veteran's claim seeking 
entitlement to service connection for PTSD, and a 30 percent 
evaluation was assigned.  The veteran has perfected a timely 
appeal of the denial of service connection for myelogenous 
leukemia and the assignment of the initial 30 percent 
evaluation for PTSD.

In correspondence dated in August 2000, the veteran requested 
a personal hearing.  However, in December 2000, the veteran 
submitted a written statement informing that he was 
withdrawing his hearing request.

In August 2001, the Board remanded the issue of entitlement 
to service connection for myelogenous leukemia to the RO for 
additional development for the purpose of ascertaining if the 
veteran was in fact exposed to Agent Orange during his period 
of active military service.  Foregoing this development, the 
Board also requested that the RO schedule the veteran for an 
examination of the hemic system.  Based on the current 
evidentiary record, which is again before the Board, the 
veteran has neither been examined, nor has his claimed 
exposure to Agent Orange been confirmed.  Notably, however, 
during the pendency of this aspect of the veteran's appeal, 
the law governing the presumption of herbicide exposure was 
favorably amended.  See 38 U.S.C. § 1116(f) (2002); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) ("[w]here a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to a claimant 
applies, unless the Congress provided otherwise, or permitted 
the Secretary to do otherwise, and the Secretary does so").

Presently, for purposes of establishing service connection 
for a disability resulting from exposure to an herbicide 
agent, a veteran who had active service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
to an herbicide agent during that service.  See The Veterans 
and Benefit Expansion Act of 2001, Pub.L.No. 107-103, § 201, 
115 Stat. 976 (2001) (codified as amended at 38 U.S.C. 
§ 1116(f)).  In this case, the veteran's service personnel 
records, including his DD Form 214, indicate he served on 
active duty in the United States Army from February 1963 to 
January 1966, with active service in Republic of Vietnam.  As 
a result, for purposes of the claim of service connection for 
myelogenous leukemia, the veteran in this case is presumed to 
have been exposed to Agent Orange, based solely on his 
requisite active military service as evidenced by his DD Form 
214.

The Board will now undertake additional development with 
respect to the claim for myelogenous leukemia, affording the 
veteran a VA examination, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing the veteran's and/or his 
representative's response, the Board will prepare a separate 
decision addressing the merits of the veteran's claim of 
entitlement to service connection for myelogenous leukemia, 
claimed as due to Agent Orange exposure.

Lastly, in a March 2002 statement, a VA Staff Psychiatrist 
noted that the veteran also has irritable bowel syndrome, 
which may be linked to his service-connected PTSD.  Based on 
the psychiatrist's assessment, the Board determines that a 
claim of entitlement to service connection for an irritable 
bowel syndrome, claimed as secondary to the service-connected 
PTSD, has been reasonably raised by the record.  See Douglas 
v. Derwinski, 1 Vet. App. 435, 438-39 (1992).  Accordingly, 
this matter is referred to the RO for the appropriate action.



FINDING OF FACT

The evidence is in relative equipoise as to whether the 
veteran's clinical signs and manifestations of PTSD have 
resulted in no more than social and occupational impairment 
with reduced reliability and productivity due to symptoms 
such as disturbance in motivation and mood associated with 
anxiety, depression, and traumatic recollections.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an initial rating of 50 percent for post 
traumatic stress disorder are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In April 1999 VA 
sent initial written notice to the veteran advising him that 
VA was requesting the cumulative medical evidence which he 
had identified in connection with his claims, to include a 
claim for entitlement to service connection for PTSD.  The 
veteran was specifically advised that while VA was attempting 
to obtain relevant evidence on his behalf, it was the 
veteran's ultimate responsibility to insure that such records 
were obtained and associated with his claims folder.  In 
March and September 2000 VA again sent written notice to the 
veteran identifying additional evidence which would be 
relevant to his claim.  Thereafter, the RO provided the 
veteran with a copy of a rating decision dated in April 2000 
and a statement of the case dated in January 2002.  By way of 
the referenced documents, the veteran was both informed of 
the cumulative evidence which had been provided to VA, and he 
was informed of the regulatory requirements for establishing 
service connection for PTSD in addition to that which was 
necessary for establishing an initial rating evaluation in 
excess of 30 percent.  Finally, the veteran was also provided 
with the rationale for the RO's assignment of an initial 30 
percent rating for PTSD. 

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Most notably, the RO has made 
reasonable efforts to develop the record in that the 
veteran's service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  Copies of the veteran's relevant VA and non-VA 
treatment records have likewise been associated with the 
veteran's claims folder.  In January and October 2000, the 
veteran underwent a VA psychological assessment.  Copies of 
the examination reports are of record.  

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's claim 
seeking an initial rating in excess of 30 percent for PTSD is 
ready for appellate review.

II.   Factual Background

In a December 1999 statement, Mr. G.A.O., Ph.D. (Dr. O.), 
advised that he had conducted a psychological evaluation of 
the veteran.  Dr. O. advised that the veteran's primary 
reason for having sought consultation was due to his 
increased psychological symptoms, which had effected his 
psychological functioning.  Dr. O. further advised that the 
veteran was experiencing moderate to severe symptoms, 
anxiety, traumatic recollections and associations, social 
withdrawal, depression, irritability, hypervigilence, and a 
pronounced wish to avoid remembering past traumas.  Dr. O. 
indicated that to his knowledge, the veteran had been 
diagnosed with PTSD, moderate, and the veteran had never 
sought treatment for his psychological condition until 
recently.

In Dr. O's opinion, many of the veteran's symptoms were 
always present during the veteran's life, but through 
adaptation, he was able to minimize the effect of these 
symptoms from significantly disrupting his life.  Due to the 
veteran's acquired leukemia, however, his psychological 
symptoms became pronounced.  At this time, the veteran sought 
treatment for both his leukemia and his PTSD symptoms. 
Additionally, the veteran was medicated for his symptoms.  
Dr. O. recommended the veteran continue to receive talk 
treatment in addition to appropriate psychopharmacological 
assistance.

In January 2000 the veteran underwent a VA psychiatric 
examination.  At this time, the veteran reported waking up at 
night with a sweat due to nightmares of the war.  He related 
that his wife said that he moved around a lot.  He also 
indicated that he gets extremely angry, and he also related 
that he felt hopeless.  According to the veteran, he has had 
difficulty with authority for many years.  Currently, he has 
owned his own business since 1994.  He is married with two 
children.  Upon mental status evaluation, the veteran was 
described as above average in intelligence.  His speech was 
within normal limits.  He was oriented to time, place, and 
person.  The veteran's affect was characterized as that of an 
individual who was capable of high levels of anxiety, major 
mood variations, anxiety, and psychic agitation.  His 
judgment appeared to be good.  There was no evidence of any 
thought disturbance.  The diagnosis was of PTSD.  The Global 
Assessment of Functioning (GAF) score was 61.

In October 2000, the veteran underwent a VA psychological 
assessment.  The veteran reported a history of having had 
approximately 40 jobs since his discharge from service.  In 
1992, after being terminated from three previous jobs, the 
veteran decided to start his own business selling office 
furniture.  He related that between 1992 through 1996, the 
business flourished and grew to the point of posting annual 
sales of 1.3 million dollars, at which point the veteran's 
personal income was approximately $75,000.  Additional 
history indicates that in September 1996, the veteran was 
diagnosed with leukemia.  In December 1997, he was 
hospitalized for a bone marrow transplant.  Interview 
findings indicated that during his hospitalization for 
leukemia in 1987-98, the veteran apparently suffered a full-
blown relapse of PTSD symptomatology.  The veteran began to 
experience intrusive images of Vietnam.  He had imaginary 
delirious interactions with people who had died in Vietnam, 
and he relived the horrible images he had seen there.  It was 
noted that since the veteran's hospitalization, the veteran's 
leukemia appears to have gone into full remission and that 
his physical health has improved significantly.  Reportedly, 
however, the veteran's PTSD symptomatology had not diminished 
much, and there was evidence that his PTSD continued to 
impair his functioning in both vocational and social domains.  
The VA psychologists explained that although the veteran had 
been working full-time for a year following his hospital 
discharge, his work performance remained impaired, and the 
business began to struggle.  In 1999, the veteran's family 
reportedly lost $17,000.00, even though his wife worked full-
time.  In 2000, the veteran expected his business to bring in 
approximately $70,000 to $100,000, which would reportedly 
yielded little or no personal income for the veteran.  
Lastly, it was noted that currently, the veteran has had 
serious difficulty with diarrhea spells, which were triggered 
by social stress.  The veteran indicated that the problem 
affects him most often on days in which he has scheduled 
business appointments.  

During the October 2000 psychological assessment, the veteran 
was observed as alert, oriented, well-dressed and well 
groomed.  He was socially facile and possessed a charming 
interpersonal style.  The veteran was described as an 
articulate, thoughtful and insightful man who appeared to be 
of above average intelligence.  He demonstrated a capacity 
for introspective examination of his own cognitive affective 
processes.  It was noted that the veteran's outward 
appearance suggested a high level of psychosocial adjustment, 
however, this was quite discrepant with his actual level of 
current functioning.  Also, when the veteran was pressed to 
discuss issues concerning Vietnam, it was evident that he was 
barely able to contain the associated negative affect.

On the Beck Anxiety Inventory, the veteran obtained a raw 
score of 40, placing him within the severe range of anxiety 
severity based on published norms.  The raw score of 37 on 
the Beck Depression Inventory, fell within the extremely 
severe range of classification for depressive symptomatology.  
The veteran reported a moderate level of combat exposure on 
the Combat Exposure Scale.  The veteran's score on several of 
the validity scales of the Minnesota Multiphasic Personality 
Inventory-2 exceeded recommended cut-offs in the direction of 
over-endorsement psychopathology.  The veteran obtained a raw 
score of 131 on the Mississippi Scale, which was described as 
equivalent to the normative mean score of 130 for Vietnam 
veterans with combat-related PTSD and well above the 
recommended cut-off for a positive diagnosis in the 
population.  On the Multidimensional Personality 
Questionnaire (MPQ), the veteran responded in a fashion 
similar to that of individuals who report few experiences of 
joy and excitement and are seldom happy.  On the PTSD 
checklist the veteran obtained a score of 68, which was 
described as well above recommended cut-offs for a positive 
diagnosis of PTSD.  Finally, the veteran was assigned an 
overall global assessment of functioning score of 45.

In a March 2002 statement, a VA Staff Psychiatrist advised 
that the veteran had been under his care for the 
psychopharmacological treatment of chronic PTSD since October 
2000.  The psychiatrist advised that the veteran's disorder 
was characterized by symptoms of depression, anxiety, 
insomnia, social isolation, hypervigilance, intrusive 
thoughts, dissociative episodes, traumatic nightmares, and 
startle reactions.  The psychiatrist also advised that the 
veteran had irritable bowel syndrome, which might be linked 
to his PTSD.  In the psychiatrist's medical opinion, the 
veteran's overall prognosis was poor.  Moreover, in spite of 
the veteran's treatment, his symptoms continued to interfere 
with his ability to work and socialize.

In a subsequent March 2002 statement, the veteran's 
Individual Therapist and a Clinical Supervisor both indicated 
that they too had treated the veteran since October 2000.  
These individuals noted that the veteran had been motivated, 
and he participated actively in his treatment.  Despite the 
veteran's perseverance and the fact that he had made some 
progress during treatment, it was noted that the veteran 
still exhibited clear symptoms of PTSD (e.g. intrusive 
recollections, avoidance, nightmares).  These symptoms 
continued to be distressing and interfered in the veteran's 
life.  In particular, these symptoms interfered with the 
veteran's work functioning to the point that he suffered 
significant financial loss.  It was noted that the veteran's 
social functioning has also been compromised by bouts of 
irritable bowel syndrome, recently escalated in response to a 
beginning course of exposure treatment.  It was advised that 
the bowel symptoms unfortunately led to further impairment in 
social and occupational functioning.  Because of the level of 
interference in the veteran's work functioning, it was 
mutually decided that the veteran's exposure therapy would be 
discontinued in favor of anxiety-management skills.  Also of 
note, was the opinion that the veteran's external 
presentation was not an accurate reflection of the veteran's 
distress or the interference he endured with regards to his 
overall functioning.  In the therapists' opinion, the 
veteran's outward appearance reflected a higher level of 
functioning than was actually the case.  They noted that the 
veteran's internal experience, as evidenced by self-report, 
was fraught with daily struggles with PTSD symptomatology.



III.  Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

In the present case, the veteran filed his original claim 
seeking entitlement for service connection for PTSD in April 
1999, after the regulatory criteria under the rating schedule 
for evaluating mental disorder were amended, effective from 
November 7, 1996.  Thus, only the amended regulations are for 
application in this case.  Cf. Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, as the veteran has appealed from an initial 
award, consideration will be given as to whether an initial 
compensable rating for his service-connected disability was 
warranted for any period of time during the pendency of his 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under the amended criteria of diagnostic code 9411, effective 
November 7, 1996, a 
30 percent evaluation is assigned for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
symptoms such as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, and recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  Id.

Based on a close review of the above applicable rating 
criteria as applied to the medical evidence in this case, the 
Board determines that a reasonable doubt currently exists 
regarding the issue of whether an initial rating in excess of 
30 percent is in fact warranted for the veteran's PTSD 
throughout the period under consideration.  Specifically, the 
evidentiary record contains both favorable and unfavorable 
medical findings pertaining to the veteran's level of 
disability.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
("[a] reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim").

Indeed, the evidence of record shows that following VA 
psychiatric examination in January 2000, the veteran's GAF 
score was 61, indicating that the symptomatology associated 
with the veteran's psychiatric disability was productive of 
no more than mild social and occupational impairment.  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, Third & Fourth 
Editions (DSM-IV), for rating purposes).  Despite this score, 
the remaining psychological assessments reveal that the 
veteran's outward appearance was in no way indicative of his 
level of functioning.  While the VA examiners in October 2000 
commented that the veteran's outward appearance suggested a 
high level of psychosocial adjustment, they also noted that 
this finding was quite "discrepant" with his actual level 
of current functioning.  More recently, in March 2002, the 
veteran's individual therapists opined that his outward 
appearance reflected a higher level of functioning than was 
actually the case.  They noted that the veteran's internal 
experience, as evidenced by self-report, was fraught with 
daily struggles with symptoms of PTSD.  The clinical findings 
derived as the result of the October 2000 VA psychological 
evaluation and subsequent treatment sessions by a VA staff 
psychiatrist corroborate this assessment.

Following the veteran's VA psychological assessment in 
October 2000, the veteran's GAF score was 45, indicating at 
this time, that the symptomatology associated with the 
veteran's PTSD was productive of serious social and 
occupational impairment.  38 C.F.R. § 4.130.  The VA 
examiners in October 2000 noted that the veteran had in fact 
suffered a "full-blown" relapse of PTSD symptomatology 
following his hospitalization for the treatment of leukemia.  
Moreover, they noted that while the veteran's leukemia 
appeared to have gone into full remission, resulting in an 
improvement of his physical health, the veteran's PTSD 
symptomatology had not diminished.  They emphasized that 
there was evidence that the veteran's PTSD continued to 
impair the veteran's functioning in both vocational and 
social domains.  Both the veteran's individual therapist and 
clinical supervisor also communicated that the veteran's PTSD 
symptoms continued to be distressing and interfered in the 
veteran's life.  They noted that in particular, the veteran's 
symptoms interfered with the veteran's work functioning to 
the point he suffered significant financial loss.  It was 
also noted that the veteran's social functioning has also 
been compromised by bouts of irritable bowel syndrome 
[possibly caused by the veteran's PTSD].  Finally, in a March 
2002 statement, the veteran's treating VA staff psychiatrist 
opined that the veteran's overall prognosis was "poor."

Therefore, in light of all the above medical findings and 
opinions, which are both favorable and unfavorable regarding 
the disability picture for the veteran's PTSD, the Board 
determines that 38 C.F.R. § 4.3 is for application in this 
case.  Under 38 C.F.R. § 4.3, when a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  In resolving all 
reasonable doubt in favor of the veteran, the Board 
determines that the disability picture associated with the 
veteran's PTSD more nearly approximates the criteria for a 50 
percent evaluation under Diagnostic Code 9411, throughout the 
period under consideration.  Accordingly, an initial rating 
in excess of 50 for PTSD is warranted.  

An evaluation in excess of 50 percent is not warranted, as 
there is no evidence of increased symptomatology, which is 
consistent with a 70 percent rating at any time since the 
veteran's assignment of his initial rating.  Notably, the 
evidentiary record does not support a finding that the 
veteran has social and occupational impairment, with 
deficiencies in most areas such as work, family relations, 
judgment, and thinking.  On the occasion of his January and 
October 2000 VA examination, the veteran was well oriented as 
to person, place and time.  There was no evidence of a 
thought process disorder.  It was noted that the veteran's 
affect was appropriate.  There is no evidence in the record 
indicating that the veteran presently has suicidal or 
homicidal ideation, nor does he neglect his personal 
appearance and hygiene.  Finally, in regards to social 
relationships, the evidence indicates that the veteran has 
continued to maintain an effective relationship with his wife 
and children.  For these reasons and bases, the Board 
concludes that an initial rating in excess of 50 percent for 
the veteran's PTSD is not warranted.

In the same respect, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
related factors, such as marked interference with employment 
or frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
While the evidentiary record indicates that the veteran has 
undergone extensive hospitalization for the treatment of 
leukemia, there is no evidence of frequent periods of 
hospitalization directly attributable to the veteran's PTSD.  
The record also does not show that the veteran ever 
experienced any marked interference with employment due 
exclusively to his PTSD.  According to the veteran, he has 
continued to work at his self-owned business.  While PTSD may 
well cause the veteran some impairment in his daily 
activities, there is nothing to distinguish his case from the 
cases of numerous other veterans who are subject to the 
schedular rating criteria for PTSD. Thus, based on the 
record, the Board finds that the currently assigned 50 
percent schedular rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, has already adequately addressed, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected PTSD.  See 
38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability evaluation itself is 
recognition that industrial capabilities are impaired).  
Therefore, in the absence of such factors, the criteria for 
submission for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for an initial rating in excess of 50 
percent for PTSD.

Since this issue also deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged rating," as addressed by the Court in Fenderson, 
would be in order.  As shown above, the Board has determined 
that a 50 rating evaluation for the veteran's PTSD reflects 
the highest degree of impairment shown since the date of the 
grant of service connection.  As such, the rating should be 
effective since that time.  Therefore, there is no basis for 
a staged rating in the present case. 


ORDER

Entitlement to an initial rating of 50 percent for PTSD is 
granted, subject to the regulations governing the payment of 
monetary awards.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Error! Not a valid link.

